DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending wherein claims 1-6 are currently under examination and claims 7-10 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for producing a zirconium-niobium-molybdenum-tantalum alloy. Applicant’s election of claims 1-6 was made without traverse in the Response filed on August 1, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (US 3,261,682). 
In regard to claim 1, Ulrich (‘682) discloses zirconium base alloys having compositions relative to that of the instant invention as set forth below (columns 1-2). 
Element
Instant Claim
(weight percent)
Ulrich (‘682)
(weight percent)
Overlap
Mo
0.1 – 25 
0.50 – 1 
0.50 – 1 
Ta + Nb
0.2 – 50 
0 – 5 
0.2 – 5 
Zr
Balance
Balance
Balance


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Ulrich (‘682) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Ulrich (‘682) because Ulrich (‘682) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “for biomedical use” in claim 1, the Examiner notes that this recitation would not further limit the structure of the alloy and therefore has been considered an intended use of the alloy. MPEP 2111.02 II. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in claim 1, Ulrich (‘682) discloses a substantially similar composition in addition to a working step of cold rolling (plastic working) and therefore this property would be expected. MPEP 2112.01 I. 
	In regard to claim 2, Ulrich (‘682) discloses 0 to 5 weight percent of tantalum and niobium and 0.5 to 1 weight percent molybdenum and thus the total content would be from 0.5 to 6, which would overlap the combined content set forth in the instant invention. MPEP 2144.05 I. 
	In regard to claim 3, the content of the molybdenum in Ulrich (‘682) is from 0.50 to 1 weight percent (columns 1-2). Since a minimum of 0.1 weight percent niobium would be required to meet the claim, there may be 0.1 to 4.9 weight percent tantalum available in Ulrich (‘682) to meet the claim. Thus, the PMo/PTa would range from 0.5/4.9 or 0.102 to 0.50/0.1 or 5 (0.102 to 5), which would overlap the range of 1/20 (0.05) to 1/3 (0.333). MPEP 2144.05 I. 
	With respect to the recitation “wherein a 0.2% proof stress of the alloy is not less than 900 MPa” in claim 4, Ulrich (‘682) discloses a substantially similar composition and processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein mass susceptibility of the alloy of the alloy is not greater than 1.50 x 10-5 cm3/g” in claim 5, Ulrich (‘682) discloses a substantially similar composition and processing. Therefore, the claimed property would be expected. MPEP 2112.01 I.

	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steinemann et al. (US 4,040,129). 
	In regard to claims 1 and 6, Steinemann et al. (‘129) discloses surgical implants comprising 3 to 30 weight percent of one or more elements from the group of niobium, tantalum, chromium, molybdenum, and aluminum with the remainder being one or more of titanium and zirconium (column 3). 
The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Steinemann et al. (‘129) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Steinemann et al. (‘129) because Steinemann et al. (‘129) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “for biomedical use” in claim 1, the Examiner notes that this recitation would not further limit the structure of the alloy and therefore has been considered an intended use of the alloy. MPEP 2111.02 II. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in claims 1 and 6, Steinemann et al. (‘129) discloses a substantially similar composition with Examples of cold forming and heat treatment, therefore this property would be expected. MPEP 2112.01 I. 
In regard to claim 2, Steinemann et al. (‘129) discloses 3 to 30 weight percent of one more more elements from the group of niobium, tantalum, chromium, molybdenum, and aluminum, which is within the claimed range, with the remainder being one or more of titanium and zirconium (column 3). 
With respect to the recitation “wherein a 0.2% proof stress of the alloy is not less than 900 MPa” in claim 4, Steinemann et al. (‘129) discloses a substantially similar composition and processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein mass susceptibility of the alloy of the alloy is not greater than 1.50 x 10-5 cm3/g” in claim 5, Steinemann et al. (‘129) discloses a substantially similar composition and processing. Therefore, the claimed property would be expected. MPEP 2112.01 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/328,677 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of copending Application No. 16/328,677 discloses zirconium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 25 
0.1 – 25  
0.1 – 25  
 Nb
0.1 – 25 
0.1 – 25 
0.1 – 25 
Ta
0.1 – 25 
0.1 – 25 
0.1 – 25 
Zr
Balance
Balance
Balance


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “alloy for biomedical use” in instant claim 1, claim 1 of copending Application discloses wherein the alloy would be biocompatible. However, “for biomedical use” would be an intended use that would not further limit the structure of the alloy. The Examiner notes that the alloy of instant claim 1 would have a broader utility than the alloy in copending application 16/628,677. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 1, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 
In regard to instant claim 2, claim 2 of copending Application No. 16/628,677 discloses wherein a total content of Nb, Mo and Ta is not less than 2% by mass and not greater than 50% by mass.
In regard to instant claim 3, claim 5 of copending Application No. 16/628,677 discloses wherein a ratio (PMo/PTa) of PMo which is the Mo content (% by mass), to PTa, which is the Ta content (% by mass) is not less than 1/20 and not greater than 1/3. 
In regard to instant claim 4, claim 1 of copending Application No. 16/628,677 discloses a substantially the same composition. Therefore, the claimed property of “wherein a 0.2% proof stress of the alloy is not less than 900 MPa” would be expected. MPEP 2112.01 I. 
In regard to instant claim 5, claim 6 of copending Application No. 16/628,677 discloses wherein the mass susceptibility is not greater than 1.50 x 10-6 cm3/g. 
In regard to instant claim 6, claims 1 and 8 of copending Application No 16/628,677 discloses a medical product made of the biocompatible alloy made of zirconium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 25 
0.1 – 25  
0.1 – 25  
 Nb
0.1 – 25 
0.1 – 25 
0.1 – 25 
Ta
0.1 – 25 
0.1 – 25 
0.1 – 25 
Zr
Balance
Balance
Balance


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 6, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759